Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-20 are being allowed.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/02/2018 and 11/09/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0133414 and KR10-2018-0137024 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Yongsuck Choi (43324) on 2/19/2021.
The application has been amended as follows:

1. (Currently Amended) A method of transmitting a broadcast signal, the method comprising: outputting an Robust Header Compression (RoHC) channel that includes one or more RoHC streams and a signaling table that includes information related to header compression by performing header compression for Internet Protocol (IP) 

11. (Currently Amended) An apparatus for transmitting a broadcast signal, the apparatus comprising: an Internet Protocol (IP) header compressor for outputting an Robust Header Compression (RoHC) channel that includes one or more RoHC streams and a signaling table that includes information related to header compression by performing header compression for IP packets, which include broadcast data, in 

18. (Currently Amended) A method of receiving a broadcast signal, the method comprising: receiving the broadcast signal including an Robust Header Compression (RoHC) stream that includes compressed packets and a signaling table related to the RoHC stream, wherein the RoHC stream is physical layer processed and received through a first Physical Layer Pipe (PLP) after encapsulated into at least one first link Cyclic Redundancy Check (CRC) for the detected compressed packets based on the sequence number of the full length detected from the dynamic chain information; when there is a compressed packet that passes error validation based on CRC in the above step, starting decompression into an original Internet Protocol (IP) packet based on the static chain information and dynamic chain information included in the signaling table and the passed compressed packet; and when there is no compressed packet that passes error validation based on CRC in the above step, starting decompression into an original IP packet based on the static chain information and dynamic chain information included in the signaling table and a second compressed packet of the RoHC stream.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Ulupinar et al. (US 20100260098 A1) teaches systems and methodologies are described that facilitate compressing headers for internet protocol (IP) relay nodes. In particular, a plurality of IP headers in a packet and at least one tunneling protocol header can be compressed to facilitate efficient communications of packets between IP relay nodes and/or a donor access point. In addition, IP relay nodes can be limited in a number of upstream bearers and can provide a greater number of downstream bearers. In this regard, the IP relay nodes can compress headers for upstream packets related to one or more downstream devices utilizing disparate context identifiers for the upstream packets. Thus, the upstream packets can be distinguished from each other while sent over the same upstream bearer.
Kwon (US 20160366368 A1) teaches a method of transmitting a broadcast signal, according to an embodiment of the present invention, includes: compressing headers of first IP packets including first broadcast data; generating first link layer packets including the header-compressed first IP packets and second link layer packets including second IP packets containing second broadcast data; generating third link layer packets including link layer signaling information providing information necessary to process the first link layer packets and the second link layer packets; and generating one or more broadcast frames including the first link layer packets, the second link layer packets and the third link layer packets.

The combination of Ulupinar et al. and Kwon and Kwon et al. fail to disclose “A method of transmitting a broadcast signal, the method comprising: outputting an RoHC channel that includes one or more RoHC streams and a signaling table that includes information related to header compression by performing header compression for Internet Protocol (IP) packets, which include broadcast data, in accordance with an adaptation mode, a header of each IP packet including an IP header and a User Datagram Protocol (UDP) header; an encapsulation step of generating at least one first link layer packet that includes the RoHC channel and generating at least one second link layer packet that includes the signaling table; and physical layer processing the at least one first link layer packet and the at least one second link layer packet and transmitting through one or more Physical Layer Pipes (PLPs), wherein the signaling table includes adaptation mode information indicating the adaptation mode, wherein each RoHC stream in the RoHC channel includes RoHC packets, wherein, when the 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        02/19/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        2/19/2021